Exhibit 10.1



 

 

 

PURCHASE AND SALE CONTRACT



 

between



TECHNOLOGY SQUARE FINANCE, LLC



as SELLER



and



ARE-MA REGION NO. 31, LLC



as BUYER



 

 

as of July 3, 2006



 

 




--------------------------------------------------------------------------------




TABLE OF CONTENTS

Article 1.

Description of Property

Article 2.

Construction and Development

Article 3.

Sale Subject to Leases

Article 4.

Purchase Price and Payment:

Article 5.

Form of Conveyance:

Article 6.

Closing

Article 7.

Due Diligence:

Article 8.

Conditions to Closing:

Article 9.

Default:

Article 10.

Certain Property Matters:

Article 11.

Damage or Destruction: Condemnation:

Article 12.

Representations and Warranties:

Article 13.

Survival of Representations and Warranties

Article 14.

Maintenance; New Leases:

Article 15.

Apportionment of Taxes and Other Charges:

Article 16.

Broker:

Article 17.

Recording

Article 18.

Notices

Article 19.

Closing Costs

Article 20.

Duties and Responsibilities of Escrow Agent

Article 21.

Disclosure

Article 22.

Confidentiality

Article 23.

Miscellaneous




--------------------------------------------------------------------------------




Exhibits

Exhibit A       List of Defined Terms
Exhibit B       Description of Real Property
Exhibit C       Form of Lease Assignment
Exhibit D       Space Leases and Security Deposits
Exhibit E       Form of Bill of Sale
Exhibit F       Form of Assignment and Assumption Agreement re: Space Leases
Exhibit G       Form of FIRPTA Affidavit
Exhibit H       Operating Contracts
Exhibit I       Section 6045 Designation
Exhibit J-1     Form of Estoppel Certificate from Space Tenants
Exhibit J-2     Form of Seller Estoppel Certificate from Space Tenants
Exhibit J-3     Form of Estoppel Certificate from Master Lessor
Exhibit K       List of Environmental Reports
Exhibit L       Seller's Title Insurance Policy
Exhibit M       Violations of Law
Exhibit N       Form of Assignment and Assumption of Contracts
Exhibit O-1     Form of Tenant Notification
Exhibit O-2     Form of Vendor Notification
Exhibit P       Form of Development Agreement
Exhibit Q       Schedule of Plans
Exhibit R       Schedule of Development Contracts
Exhibit S       Prospective Tenants
Exhibit T       Rent Roll (including outstanding brokerage commissions and
tenant improvement allowances)




--------------------------------------------------------------------------------




PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (the "Contract") is made as of the 3rd day of
July, 2006 ("Execution Date"), by and between TECHNOLOGY SQUARE FINANCE, LLC, a
Massachusetts limited liability company with an address c/o Massachusetts
Institute of Technology, 238 Main Street, Suite 200, Cambridge, MA 02142,
Facsimile No. (617) 258-6675, Attention: John McQuaid ("Seller"), and ARE REGION
NO. 31, LLC, a Delaware limited liability corporation, with an address of 385 E.
Colorado Boulevard, Suite 299, Pasadena, CA 911901, Attention: General Counsel,
Facsimile No. (626) 578-0770 ("Buyer").

RECITALS

WITNESSETH THAT, Seller holds the entire tenant's right, title and interest (the
"Interest") under that certain Ground Lease Agreement (the "Ground Lease") dated
as of March 15, 2004 with respect to the Improvements and the Appurtenances
(each as defined in the Master Lease) (collectively, the "Premises"). The
parties intend that, on or before the Closing under this Agreement, the Ground
Lease Agreement will be amended by an Amended and Restated Ground Lease
Agreement to be mutually agreed upon the parties and approved by the Lender, as
hereinafter set forth ("Amended Ground Lease"). The land on which the
Improvements are located (the "Real Property") is more particularly described in
Exhibit B attached hereto and incorporated herein.

WITNESSETH FURTHER THAT, Seller desires to sell and Buyer desires to purchase
the Interest on the terms and subject to the conditions set forth herein.

WITNESSETH FURTHER THAT, for the consideration hereinafter named, and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged hereby, the parties do hereby agree as follows:

Article 1.   Description of Property

Seller agrees to sell and Buyer agrees to buy upon the terms and conditions
hereinafter set forth: (i) the Interest, (ii) all items of personal property
owned by Seller and located on the Premises or used in connection with the
ownership or operation of the Premises, including, without implied limitation,
all furniture, fixtures, equipment, machines, apparatus, appliances, supplies
and personal property of (the "Personal Property"), and (iii) any intangible and
other property now or hereafter owned by Seller and used in the ownership or
operation of the Premises including, without limitation, all plans and
specifications, surveys, catalogs, booklets, manuals, files, logs, records,
correspondence, tenant lists, tenant prospect lists and other mailing lists,
sales brochures and materials, leasing brochures and materials, advertising
materials and other similar items, and all title inspections, reports and
studies, market studies and similar inspections with respect to the sale,
management, leasing, promotion, ownership, maintenance, use, occupancy and
operation of the Premises, permits, licenses, approvals, guaranties, warranties,
contracts, utility contracts or other rights relating to the ownership, use or
operation of the Premises (excluding attorney and accountant work product) and
trademarks and tradenames (collectively, the "Intangibles"). All items referred
to in clauses (i), (ii) and (iii) are herein sometimes collectively referred to
as the "Property".

Article 2.   Construction and Development

2.1    Development Contracts Building 200, Building 300 and Building 500.

The Property is presently improved with seven office/research and development
buildings now known as 100, 200, 300, 400, 500, 600 and 700 Technology Square
respectively and a parking garage. Seller has the benefit of a building permit
and special permit from the Zoning Board of Appeal of the City of Cambridge
(collectively, the "B200 Permit") which authorizes the Building 200 Work (as
defined in the Development Agreement, as hereinafter defined) and has begun the
process of obtaining the necessary development permits and approvals for the
Building 500 Work (as defined in the Development Agreement) (collectively, the
"B500 Permit") and the Building 700 Work (as defined in the Development
Agreement) (collectively, the "B700 Permit" and together with the B200 Permit
and the B500 Permit, the "Permit") (the Building 200 Work, the Building 500 Work
and the Building 700 Work are hereinafter collectively referred to as the "New
Improvements"). In furtherance of the New Improvements, Seller has (i) caused
plans and specifications relating to the Building 200 Work to be prepared by
Arrowstreet, Inc. (the "Architect"), a schedule of which along with a schedule
of superseding modifications and clarifications are attached hereto as Exhibit Q
(the "Plans"), (ii) has begun the process of compiling design and architectural
plans for the performance of the Building 500 Work and the Building 700 Work,
(iii) entered into certain contracts for architectural, engineering,
construction and related services, a schedule of which is attached hereto as
Exhibit R, and intends to enter into, prior to the expiration of the Due
Diligence Period, the remaining contracts to perform such services (collectively
the "Development Contracts") and (iii) commenced construction of the New
Improvements. The sale of the Property will occur with work in process. Buyer
shall receive the benefit of the Permits in effect as of the Closing Date and
the work performed to the Closing Date. Seller shall cause the completion of all
of the work described in the Plans (the "Work"), as the same may be amended, in
accordance with and subject to the provisions of a development agreement in the
form attached hereto as Exhibit P and made a part hereof (the "Development
Agreement"), and Seller shall bear the risk of, and shall be obligated to pay,
all costs of completion of the Work, as well as damages for late delivery, all
as set forth in the Development Agreement. In the event of any direct conflict
between the terms of this Contract and the Development Agreement, after Closing
the Development Agreement shall govern.

2.2    Progress of Work.

During the Due Diligence Period (described in Section 7.3), Seller shall make
available to Buyer all of Seller's books and records relating to the New
Improvements, including without limitation all Development Contracts, Plans,
Permits, invoices, bills, contract addenda, field changes, change orders, work
orders and the like. Buyer shall be entitled to review such information,
interview parties to the Development Contracts or public officials (provided
that interviews and conversations with any such parties to the Development
Contracts or public officials shall be only when accompanied by a representative
of Seller) and attend job meetings in order for Buyer to satisfy itself with
respect to the development, the costs incurred and the costs remaining to
complete the Work. During the Due Diligence Period, Seller shall promptly notify
Buyer of any bulletins, clarifications, requests for information, addenda, field
changes, change orders or modifications to the Development Contracts or the
Plans. After the expiration of the Due Diligence Period, Seller's ability to
effect any of the foregoing shall be governed by the provisions of the
Development Agreement, as if the Closing had occurred. Within five (5) business
days after execution of this Contract, Buyer shall designate its authorized
representative to review any such items submitted to Buyer. To the extent
approval is required of Buyer, such representative's written approval thereof
shall be binding upon Buyer. Other than for extenuating circumstances, Buyer's
designee shall be at the Property only during normal and customary
construction/development operating hours and shall attend any job meetings only
during such hours.

2.3    Contractor Estoppels.

Seller shall deliver to Buyer no later than two (2) business days prior to the
expiration of the Due Diligence Period: (x) letters from the Architect and the
Contractor (the "Development Contract Estoppel Letters") in form reasonably
satisfactory to Buyer confirming (i) the identity of the contracts (including
all modifications and addenda); (ii) that to said party's knowledge, Seller is
not in default thereunder; (iii) amounts paid and the date through which payment
has been made; (iv) consenting to the assignment of such party's Development
Contract to Buyer, the assumption thereof by Buyer and releasing Seller from any
further obligations thereunder; and, with respect to the Architect, a consent
for Buyer to use the Plans, or (y) in lieu of the Development Contract Estoppel
Letter required from either the Architect or the Contractor, Seller may be
deliver an estoppel certificate from Seller ("Seller Development Contractor
Estoppel Letter"), in form reasonably acceptable to Buyer, addressing the
matters which would have been addressed in the applicable Development Contract
Estoppel Letter (Buyer hereby acknowledging and agreeing that Seller's liability
under all Seller's Development Contractor Estoppel Letters shall be subject to
the limitations on Seller's liability set forth in Article 13).

Article 3.   Sale Subject to Leases:

Subject to the provisions of Article 5 hereof, the Property will be conveyed
subject to, and with the benefit of, Seller's right, title and interest under
those certain leases together with any amendments, renewals, modifications, and
extensions thereto and any guaranties, security deposits, and to any letters of
credit or other forms of security related thereto described in Exhibit C
attached hereto and incorporated herein by reference, or as hereafter entered
into by Seller pursuant to the provisions of Article 14 hereof (hereinafter
called the "Space Leases").

Article 4.   Purchase Price and Payment:

4.1   Purchase Price. The total purchase price (the "Purchase Price") for the
Property is Six Hundred Million and 00/100 Dollars ($600,000,000.00), which
shall include assumption of the amounts due from and after the Closing Date
under the Note (hereinafter defined), with the balance payable at the Closing,
as hereinafter defined, in lawful currency of the United States of America in
immediately available Boston Clearing House funds by certified check, or by wire
transfer of immediately available federal funds to an account designated by
Seller not less than one (1) business day prior to the Closing.

4.2    Deposit. As security for Buyer's performance hereunder, the Buyer shall
provide a deposit of Ten Million and 00/100 Dollars ($10,000,000.00), of which
Five Million and 00/100 Dollars ($5,000,000.00) ("First Installment") shall be
deposited by Buyer with Chicago Title Insurance Company ("Escrow Agent") on or
before the date three (3) business days after the Execution Date, and, if Buyer
elects to proceed, Five Million and 00/100 Dollars ($5,000,000.00) shall be
deposited with Escrow Agent on the first business day after the expiration of
the Due Diligence Period defined in Section 7.3. If Buyer fails timely to pay
the First Installment, then this Agreement shall be void and without further
force or effect. The amount deposited with Escrow Agent, together with all
interest earned thereon, is hereinafter referred to as the "Deposit." The
Deposit shall be deposited by Escrow Agent in a federally insured
interest-bearing, money market account and disbursed according to the terms of
this Contract. At the Closing, the Deposit shall be paid to Seller and applied
in reduction of the Purchase Price payable at the Closing.

Article 5.   Form of Conveyance:

5.1   The Interest.

The Interest shall be conveyed by an Assignment and Assumption of Lease (the
"Lease Assignment") in substantially the form attached hereto as Exhibit C. The
Lease Assignment shall be in proper form for recording and shall be duly
executed, acknowledged and delivered by Seller and Buyer at the Closing.

5.2   Personal Property

The Personal Property and Intangibles shall be conveyed free by one or more
bills of sale (collectively, the "Bill of Sale") in substantially the form
attached hereto as Exhibit E to be delivered by Seller to Buyer at Closing.

5.3    Buyer Entity Formation: The parties intend to enter into a limited
liability agreement ("LLC Agreement") for the purpose of forming the entity
("Buyer Entity") to which title to the Property will be transferred at the
Closing. The parties intend to negotiate the terms of the LLC Agreement prior to
the expiration of the Due Diligence Period. Title to the Property shall be
transferred directly from Seller to the Buyer Entity at the time of Closing.

Article 6.   Closing

6.1    Closing Date. Unless extended pursuant to the terms of this Contract, the
closing of the transactions contemplated hereunder (the "Closing") shall take
place at 10:00 a.m. on July 26, 2006 (such date, as the same may be extended
pursuant to the terms of this Contract, the "Closing Date"), at the offices of
Goulston & Storrs, P.C., 400 Atlantic Avenue, Boston, Massachusetts.

6.2    Seller Deliveries. At the Closing (except as noted below), Seller shall
deliver the following documents, in the form attached hereto, and, if not
attached, reasonably satisfactory in form and substance to Buyer and Buyer's
counsel, properly executed and acknowledged as required:

The LLC Agreement;

The Lease Assignment;

The Bill of Sale;

An original assignment and assumption of Space Leases in the form attached
hereto as Exhibit F and otherwise in proper form for recording (collectively,
the "Space Leases Assignment");

Originals (or true and complete copies, if originals are not in Seller's
possession or control) of the Master Lease and all Space Leases and copies of
all records and correspondence relating thereto;

An original assignment and assumption in the form attached hereto as Exhibit N
relating to those Operating Contracts (as hereinafter defined), if any, which
Buyer elects to assume in accordance with 12.1(c) hereof (the "Contract
Assignment") and originals (or true and complete copies, if originals are not in
Seller's possession or control) of those Operating Contracts so assigned;

Originals or copies in Seller's possession or control of the Plans and all
unexpired warranties, guaranties and operating manuals, if any, with respect to
the Property, including without limitation, any from any contractors,
subcontractors, suppliers or materialmen in connection with any construction,
repair or alteration of the Improvements, systems or any tenant improvements;

Originals or copies of all land use, environmental, traffic and building
permits, certificates of occupancy, licenses, variances and the like relating to
the Property in Seller's possession or control, including without limitation the
Permits;

A certification of non-foreign status in the form attached hereto as
Exhibit G;

Evidence reasonably satisfactory to Buyer and to Buyer's title insurance company
(the "Title Company") that all necessary approvals and/or consents by Seller and
any constituent person of Seller otherwise required under Seller's
organizational documents, have been delivered and such other evidence reasonably
satisfactory to Buyer and the Title Company of Seller's authority and the
authority of the signatory on behalf of Seller to convey the Property pursuant
to this Contract;

Evidence of notice of termination of all Operating Contracts not being assumed
by Buyer in accordance with Section 12.1(c) hereof;

Affidavits reasonably sufficient for the Title Company to delete any exceptions
for parties in possession (other than tenants under the Space Leases, as tenants
only) and mechanics' or materialmen's liens from the leasehold title insurance
policy (the "Title Insurance");

A certificate restating as of the Closing Date all of Seller's representations
and warranties contained herein or to the extent that such representations and
warranties are no longer true and correct, a certificate setting forth all
exclusions and exceptions to such representations and warranties then known to
Seller (subject to the provisions of Section 8.1(a) and Section 9.1 below);

An original of a closing statement setting forth the Purchase Price and the
closing adjustments and prorations (the "Closing Statement") in form reasonably
satisfactory to Buyer and Seller;

Original tenant notification letters (notifying tenants of the transfer of the
Property to Buyer) for each tenant under a Space Lease or other occupant of any
portion of the Property, and original notification letters to all parties to
operating and other contracts assigned to Buyer, in substantially the form
attached hereto as Exhibits O-1 and O-2, respectively;

A Designation of Person Responsible for Tax Reporting under Internal Revenue
Code Section 6045 in the form of Exhibit I annexed hereto;

Evidence of payment to the Broker (hereinafter defined);

Keys to all locks at the Premises in Seller's possession or control;

Original Estoppel Certificates ("Tenant Estoppels") from tenants representing at
least eighty percent (80%) of the rental income derived from the Premises, which
tenants must include Novartis, the Massachusetts Institute of Technology,
Forrester Research, and Dyax ("Estoppel Threshold"), together with a Seller's
Estoppel Certificate(s) ("Seller Estoppel Certificates") in the form attached
hereto as Exhibit J-2 for any leases of any portion of the Property for which
Seller does not obtain a Tenant Estoppel Certificate (Buyer hereby acknowledging
and agreeing that Seller's liability under all Seller's Estoppel Certificates
shall be subject to the limitations on Seller's liability set forth in Article
13). The Tenant Estoppels shall be substantially in the form attached as Exhibit
J-1 hereto. Buyer agrees not to unreasonably object to any changes made by any
tenant to the form attached hereto provided such changes do not represent the
lesser of (x) a five percent annual impact on the total rent payable by such
tenant (including escalations) in reasonably determined potential loss or cost,
or (y) a $30,000 annual impact on the total rent payable by such tenant
(including escalations) in reasonably determined potential loss or cost. Buyer
agrees to accept Tenant Estoppels which are qualified by matters disclosed in
Article 9 hereof or any exhibits to this Contract but no estoppels shall be
accepted which are at variance with any representations contained herein or
which shall indicate any breach on the part of Seller or any tenant provided,
however, that in the event that Buyer has knowledge of any such variance or
breach prior to the expiration of the Due Diligence Period (as Buyer's knowledge
is defined in Article 13 below) and elects to proceed, Buyer hereby agrees to
accept estoppels reflecting such variances or breaches. The Tenant Estoppels and
any Seller Estoppel Certificates (if applicable) shall be delivered by Seller to
Buyer at least seven (7) business days prior to expiration of the Closing;

An original of the Development Agreement;

A Estoppel Certificate and Release from the Master Lessor substantially in the
form attached as Exhibit J-3 hereto;

An Estoppel Certificate from the Steam Company (hereinafter defined) in form and
substance reasonably satisfactory to Buyer;

A 6(d) certificate in form and substance reasonably acceptable to Buyer and the
Title Company;

Cash security deposits and original letters of credit together with
documentation necessary to assign to Buyer the beneficiary's interest under
letters of credit delivered pursuant to the Space Leases;

Consent from the Lender (hereinafter defined) to the transactions contemplated
hereby and any and all Lender Documents, as defined in Section 7.6; and

The Development Contract Estoppel Letters, as defined in Section 2.3, or, as
applicable, Seller Development Contractor Estoppel Letters in lieu thereof.

6.3    Buyer Deliveries. At the Closing, Buyer shall deliver, or cause to be
delivered, the following payment and documents, reasonably satisfactory in form
and substance to Seller and Seller's counsel properly executed and acknowledged
as required:

The Purchase Price adjusted in accordance with the terms hereof;

The LLC Agreement;

An original of the Lease Assignment and the Space Leases Assignment;

An original of the Contract Assignment;

A Designation of Personal Responsible for Tax Reporting under Internal Revenue
Code Section 6045 in the form of Exhibit I hereto;

An original of the Closing Statement;

A certificate restating as of the Closing Date all of Buyer's representations
and warranties contained herein or to the extent that such representations and
warranties are no longer true and correct, a certificate setting forth all
exclusions and exceptions to such representations and warranties then known to
Buyer (subject to the provisions of Section 8.2(a) and Section 9.2 below);.

An original of the Development Agreement;

Any and all Lender Documents required pursuant to Section 7.6; and

Evidence reasonably satisfactory to Seller that all necessary approvals an/or
consents by Buyer and any constituent person of Buyer otherwise required under
Buyer's organizational documents have been delivered and such other evidence
reasonably satisfactory to Seller of Buyer's authority and the authority of the
signatory on behalf of Buyer.

The Closing shall not be deemed to be completed until all documents and payments
as aforesaid have been properly delivered (and recorded where appropriate) to
the satisfaction of all parties; provided, however, that upon acceptance and
recording of the Lease Assignment, Seller shall be deemed to have satisfied all
of its obligations hereunder, except such obligations as by the terms hereof, or
by the terms of an agreement executed by Buyer and Seller at the Closing, are to
be performed by Seller after the Closing Date or which by the terms hereof are
expressly stated to survive Closing.

Article 7.   Due Diligence:

7.1    Due Diligence Items. Seller acknowledges the Buyer intends to conduct an
investigation of the Property. In order to facilitate Buyer's investigations,
Seller has previously delivered to Buyer the Master Lease and Seller shall
provide to Buyer, within three (3) business days from the date hereof or, as
soon thereafter as is reasonably practicable, access to copies of the following
(collectively, the "Due Diligence Items"):

The Space Leases;

Income, expense and other operating statements for the Property for the period
of Seller's ownership;

To the extent in Seller's possession or control, all unexpired warranties with
respect to the Premises and final as-built plans and specifications for the
Premises;

To the extent in Seller's possession or control, owner's title insurance
policies and any underlying title exception documents;

To the extent in Seller's possession or control, all licenses and permits of a
material nature required for the use and operation of the Property (the
"Licenses and Permits"), including occupancy permits/certificates;

All surveys of the Premises or any part thereof in Seller's possession or
control;

A copy of any and all final traffic studies and final reports relating to toxic
and/or hazardous materials or substances including without limitation asbestos,
asbestos containing materials, lead paint, radon gas, petroleum products, urea-
formaldehyde and other similar or dissimilar chemical or materials relating to
the Premises and prepared by or on behalf of Seller or its affiliates, within
Seller's possession;

Copies of all invoices to tenants for operating expenses, taxes, insurance and
other "pass-throughs" for the period of Seller's ownership of the Property;

Copies of bills for all real estate taxes and assessments of the Property for
the period of Seller's ownership of the Property;

Copies of the Plans and the Development Agreements; and

Copies of the Master Deed, Declaration of Trust and Bylaws of the Technology
Square Condominium Trust, as amended.

7.2    Examinations and Inspections.

Commencing on the date hereof, subject to the terms of this Contract, Buyer
shall have the right, in addition to the rights set forth in Article 2, to
perform and conduct such examinations and investigations of the Property as
Buyer may desire including, without limitation, to confirm the information
contained in the Due Diligence Items, which investigations may include, without
limitation, examination of all structural and mechanical aspects thereof, review
of documentation, income and expenses, all Space Leases and tenant files,
records of repairs and capital improvements (excluding any materials of a
proprietary nature, such as internal valuation analysis, projections, software
and other materials constituting the work product of Seller or its agents),
examination of the title to the Property, conducting tests to determine the
presence or absence of hazardous waste, asbestos, lead paint, radon and other
similar materials and substances, including a Phase I environmental site
assessment of the Property, reviewing a current as-built survey thereof,
determining the compliance of the Property with all applicable laws, rules,
codes and regulations and, subject to Seller's right to be present thereat,
conducting interviews with tenants and parties to the Development Contracts. In
connection with such examination, Seller shall make available (at reasonable
times and places) for Buyer's review Seller's books and final records in
Seller's possession relating to the Property. Notwithstanding anything herein to
the contrary, nothing herein shall authorize Buyer, nor shall Buyer be
permitted, to (i) conduct, any subsurface or groundwater environmental testing,
invasive or destructive testing, or other environmental samplings on or relating
to the Property, including, without limitation, any building material sampling,
without Seller's prior written consent, which consent may be withheld or denied
for any or no reason; and (ii) meet with or talk to tenants, parties to the
Development Contracts or public officials unless accompanied by representatives
of Seller.

During the Due Diligence Period (as defined below), Seller shall, upon
reasonable notice and at reasonable times, make the Property available to Buyer
and its agents, consultants and engineers for such inspections and tests as
Buyer deems appropriate, including for Buyer's engineering inspection(s),
environmental compliance inspections, site evaluations, and such other
inspections, investigations and tests as Buyer deems appropriate, but excluding
any invasive or destructive tests, Phase II hazardous materials inspections and
other environmental samplings, at Buyer's sole cost and expense. Seller shall
have the right to have a representative present during all or any of Buyer's
inspections and tests. Buyer hereby agrees to indemnify and hold Seller harmless
from and against any and all loss, cost or damage to the Property (but not any
loss or diminution in value arising from any condition discovered by Buyer)
arising out of damage to persons or property resulting from actions taken by
Buyer or its agents, engineers or consultants. Buyer shall provide to Seller
prior to its entry on the Property certificates of liability insurance insuring
Buyer and Seller in an amount not less than Five Million Dollars ($5,000,000.00)
and covering any person or entity acting on Buyer's behalf. Buyer shall promptly
repair all damage to the Property arising from any such inspections or tests and
shall restore the Property to the same condition existing immediately prior to
such inspections and tests. In the event that Buyer determines that it is
required by applicable law to notify a federal, state or local governmental
agency or any other party with respect to the conditions at the Property as a
result of any of Buyer's Property due diligence, Buyer shall immediately notify
Seller and Seller shall make such disclosure as Seller determines appropriate.
If Seller determines not to notify such public agency or other party after such
notice and Buyer feels that it is still required by law to make such disclosure
and so notifies Seller, Seller will hire an independent consultant reasonably
approved by Buyer to make the determination for Buyer and Seller of whether such
public disclosure is required and such determination will be binding upon both
Buyer and Seller. Except as specifically provided for in this paragraph, Buyer
agrees to keep confidential and not to disclose the results of any of its due
diligence investigations or the contents of any reports in connection therewith.
In performing any such inspections or tests, Buyer shall not unreasonably
interfere with the activities on the Property of any tenant under the Space
Leases. The indemnification, repair and restoration obligations of Buyer under
this 7.2(b) shall survive the termination of this Contract.

7.3    Due Diligence Period. The "Due Diligence Period" shall mean the period
commencing on the date hereof and ending on at 5:00 p.m. on July 11, 2006 (the
"Due Diligence Expiration Date"); provided, however, if the Due Diligence
Expiration Date shall fall on Saturday, Sunday or a holiday, the Due Diligence
Expiration Date shall automatically be extended to the next business day.
Notwithstanding anything to the contrary contained in this Contract, Seller
acknowledges that the Buyer shall have the right in its sole and absolute
discretion, either based upon its disapproval of any of the information it
receives, for any other reason whatsoever or for no reason, to terminate this
Contract by written notice delivered to Seller on or before the Due Diligence
Expiration Date. In the event Buyer notifies Seller prior to the expiration of
the Due Diligence Period that it elects to terminate this Contract, this
Contract shall Ipso Facto be deemed to have been terminated, in which event the
entire Deposit shall be returned to Buyer forthwith and all obligations (other
than the obligations of Buyer under Section 7.2(b), Section 7.7, Article 16, and
Article 21) of the parties hereto shall cease and this Contract shall be
terminated and the parties shall be without further recourse or remedy
hereunder. Failure to provide such notice to the Seller within the time
specified above shall be deemed an election by Buyer to waive its right to
terminate the Contract pursuant to this Section 7.3 and Buyer shall tender the
additional Five Million and 00/100 Dollar ($5,000,000.00) deposit on or before
the first business day after the Due Diligence Expiration Date.

7.4    Title and Survey. Buyer shall obtain at its own cost and expense on or
before the expiration of the Due Diligence Period (the "Title Notice Date") a
leasehold title insurance commitment (or specimen policy) for the Premises
prepared by a title agent acceptable to Buyer and issued by the Title Company
(the "Title Commitment"), containing such endorsements, affirmative coverages
and reinsurance agreements as Buyer shall require, and specifying the Title
Company's requirements relating to the issuance of such title policy (the "Title
Requirements"). Seller has delivered to Buyer a current ALTA Survey of the
Premises (the "Survey") certified to Seller, Buyer and the Title Company,
prepared at Seller's expense. Subject to the following paragraph, on or before
the Title Notice Date, Buyer shall give Seller notice ("Buyer's Title Notice")
of Buyer's disapproval of any of the title exceptions contained in the Title
Commitment (or of any matter disclosed on the Survey) and specifying those Title
Requirements, if any, contained in the Title Commitment which are to be
performed by or on behalf of Seller.

7.5    Response to Title Objections. Seller, by written notice to Buyer
("Seller's Title Notice") given within five (5) business days of receipt of
Buyer's Title Notice, shall notify Buyer of the Title Requirements and other
title objections which Seller agrees to use its reasonable efforts to cure or
satisfy (which efforts shall not require Seller to incur costs in excess of
$100,000.00 provided, however, that Seller shall be required to cure or satisfy
any voluntary monetary liens other than the Loan Documents without regard to
such $100,000.00 limitation). In addition, Seller shall be required to cure or
satisfy (i) any involuntary monetary liens to the extent that the same can be
cured or otherwise satisfied by the payment by Seller of amount of up to
$7,500,000.00; and (ii) any mechanics liens without regard to the amount of the
same. If Seller does not agree to cure or satisfy all such matters identified in
Buyer's Title Notice, Buyer may terminate this Contract by written notice to
Seller given within two (2) business days of receipt of Seller's Title Notice or
otherwise be deemed to have waived any matter Seller has not agreed to use its
reasonable efforts to cure or satisfy. If Seller does not respond to Buyer's
Title Notice as provided above, Seller shall be deemed not to have agreed to
satisfy or cure the matters set forth therein. Buyer shall be deemed to have
accepted all matters which affect the Premises as of the date that Buyer gives
Seller's Title Notice to Seller, and each such matter shall be deemed a
"Permitted Title Exception".

In the event this Contract is terminated under this 7.5, all obligations,
liabilities and rights of the parties under this Contract shall terminate (other
than the obligations of Buyer under Section 7.2(b), Section7.7, Article 16, and
Article 21, which shall remain in effect), and the Deposit shall be returned to
Buyer. If Seller has elected to cure any matter or to satisfy any Title
Requirement, such matter shall be cured or satisfied by Seller prior to the
Closing Date, and Buyer shall be given a reasonable opportunity to verify that
such matter has been cured or satisfied to Buyer's reasonable satisfaction.
Notwithstanding the foregoing, Seller shall cause to be released any mortgages
or other voluntary monetary encumbrances which Seller has caused to be recorded
against the Property except for the Mortgage (Seller hereby acknowledging that
Buyer shall have no obligation give Seller written notice of the existence of
any mortgage or voluntary encumbrance as a condition to Seller's obligation to
obtain the release of the same).

7.6    Loan Assumption. Buyer hereby acknowledges and agrees that, as of the
Closing Date, Seller shall assign to Buyer, and Buyer shall assume, all of
Seller's rights and obligations under and to the following documents: (1) that
certain Leasehold Mortgage, Security Agreement and Fixture Filing by Seller to
Connecticut General Life Insurance Company and ING USA Annuity and Life
Insurance Company (collectively, "Lender") dated March 26, 2004 and recorded
with the Middlesex South Registry of Deeds in Book 42362, Page 134 and filed
with the Middlesex South Registry District of the Land Court as Document No.
1315538 (the "Mortgage"), (2) that certain Promissory Note dated March 26, 2004
in the original principal amount of $45,000,000.00 naming Connecticut General
Life Insurance Company as Payee, (3) that certain Promissory Note dated March
26, 2004 in the original principal amount of $180,000,000.00 naming ING USA
Annuity and Life Insurance Company as Payee, (4) that certain Assignment of
Leases and Rents dated March 26, 2004 by Seller in favor of Lender, (5) that
certain Non-Recourse Exceptions Guaranty dated March 26, 2004 by Seller for the
benefit of Lender, (6) that certain Environmental Indemnification Agreement
dated March 26, 2004 by Seller for the benefit of Lender, (7) that certain
Novartis Lease Termination, Ground Rent and Letter of Credit Escrow and Security
Agreement dated March 26, 2004 by and among Seller, Lender and GMAC Commercial
Mortgage Corporation, (8) that certain Real Estate Tax Escrow and Security
Agreement dated March 26, 2004 by and among Seller, Lender and GMAC Commercial
Mortgage Corporation, and (9) all other Loan Documents (as such term is defined
in the Mortgage) (all of the foregoing are herein referred to as the "Loan
Documents"). It shall be a condition to the obligations of both parties
hereunder, that Lender has approved the transaction contemplated hereby,
including, without limitation, the Amended Ground Lease (subject to Section
7.6.1 hereof), and that the consent forms and other documents which are required
by the Lender to effectuate the assignment and assumption of the loan evidenced
by the foregoing Loan Documents (collectively "Lender Documents") have been
approved by both parties. The parties shall, during the Due Diligence Period,
negotiate with the Lender to obtain such approval and to reach mutual agreement
on the form of Lender Documents. If the parties are unable, on or before the
expiration of the Due Diligence Period, to reach agreement with the Lender as to
the terms of such approval and the form of the Lender Documents, and if Buyer
does not exercise its right to terminate this Agreement during the Due Diligence
Period pursuant to Section 7.3, then the parties shall continue to negotiate
with the Lender as to the terms of the approval and the form of the Lender
Documents, and (a) it shall be a condition to the obligations of Seller that the
Lender Documents are in acceptable to Seller in its reasonable discretion
(provided that Seller shall not be obligated to bear any costs in addition to
the costs to be borne by Seller under the terms of this Agreement), and (b) it
shall be a condition to the obligations of Buyer that the Lender Documents are
in form acceptable to Buyer in its sole and absolute discretion.

7.6.1    Amended Ground Lease. Notwithstanding the foregoing, if Lender does not
approve the Amended Ground Lease solely based upon the treatment of the 275
Reserved Parking Spaces contemplated to be addressed in the Amended Ground
Lease, such disapproval shall not be considered to be a condition to the
obligations of either party under this Agreement. In such event, assuming that
the Lender approves the Amended Ground Lease mutually agreed to by the parties
hereto and Landlord under the Ground Lease ("Ground Lessor") in all other
respects, then the Amended Ground Lease shall be executed on or before Closing,
and the parties hereto and the Ground Lessor shall execute a side letter
agreement ("Parking Side Letter") at Closing whereby they agree that they will
further amend the Ground Lease to implement such treatment of the 275 Reserved
Parking Spaces upon the earlier of: (x) the date that the Lender approves such
treatment, and (y) the date that the Mortgage is discharged.

7.7    As-Is. Buyer has entered into this Agreement with the intention of making
and relying upon its own investigation of the physical, environmental, economic
and legal condition of the Property and except for the representations and
warranties expressly made by Seller herein, Buyer acknowledges and agrees that
Buyer is acquiring the Property strictly on an "AS IS", WHERE IS" and "WITH ALL
DEFECTS" basis and without representation or warranty, express, implied,
statutory or otherwise, of any kind, including, without limitation,
representation or warranty as to title, condition (structural, mechanical or
otherwise), construction, development, income, compliance with law,
habitability, tenancies, merchantability or fitness for any purpose, zoning, tax
consequences, latent or patent physical or environmental conditions, health or
safety matters, utilities, operating history or projections, valuation,
projections, the applicability of any laws, rules or regulations or compliance
therewith, all of which are hereby disclaimed and which Buyer hereby waives and
Buyer fully assumes the risk that adverse latent or patent physical, structural,
environmental, economic or legal conditions may not have been revealed by
Buyer's investigations. Buyer acknowledges that all materials furnished by
Seller to Buyer are informational only without warranty or representation as to
their truth or accuracy, and that Buyer is relying on its own due diligence,
Buyer's familiarity with the Property, Buyer's due diligence relating the
Property and Buyer's experience and knowledge as to the market in which the
Property is situated and as to investment in and operation of real estate in the
nature of the Property and commercial real estate in general. Buyer hereby
releases and forever discharges Seller, and its partners, beneficial owners,
officers, directors, employees and agents from any and all claims, acts, debts,
demands, actions, causes of action, suits, sums of money, guaranties, bonds,
covenants, contracts, accounts, agreements, promises, representations,
restitutions, omissions, variances, damages, obligations, costs, response
actions, fees (including, without limitation, attorneys, consultants and experts
fees) and liabilities of every name and nature whatsoever, both at law and in
equity (collectively, "Claims"), which Buyer and its successors and assigns may
now or hereafter have against Seller or its partners, members, beneficial
owners, officers, directors, employees or agents, arising in connection with any
and all liabilities or obligations relating to environmental matters,
(including, without limitation, all liabilities and obligations relating to
Hazardous Materials located at, on, in or under the Property or migrating to or
from the Property), regardless of whether such Hazardous Materials are located
on, under or in the Property prior to, or after the Closing. In addition, Buyer
and its successors and assigns covenant and agree and hereby release, defend,
indemnify and hold harmless Seller or its partners, members, beneficial owners,
officers, directors, employees and agents from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses of
whatever kind or nature, known or unknown, existing and future, contingent or
otherwise, including any action or proceeding, brought or threatened, or ordered
by governmental authorities, relating to any Hazardous Materials which may be
placed, located or released on the Property after the Closing by someone other
than Seller or any affiliate of Seller. For the purposes hereof, the following
terms shall have the meanings set forth below:

the term "Environmental Laws" means all federal, state, or local laws, rules or
regulations (whether now existing or hereafter enacted or promulgated) and any
judicial or administrative interpretation thereof, including any judicial or
administrative orders or judgments, relating to the protection of human health,
safety and/or the environment;

the term "Hazardous Materials" includes any substance, chemical, compound,
product, solid, gas, liquid, waste, byproduct, pollutant, contaminant or
material which is hazardous, toxic, ignitable, corrosive, carcinogenic or
otherwise dangerous to human, plant or animal life or the environment or which
are defined, determined or identified as such in any Environmental Laws or which
are regulated or subject to clean-up authority under any Environmental Laws,
including, but not limited to materials defined as (A) "hazardous waste" under
the Federal Resource Conservation and Recovery Act (B) "hazardous substances"
under the Federal Comprehensive Environmental Response, Compensation and
Liability Act, (C) "pollutants" under the Federal Clean Water Act; (D) "toxic
substances" under the Toxic Substances Control Act; and (E) "oil or hazardous
materials" under state law, including, without limitation, M.G.L. ch. 21E and
the Massachusetts Contingency Plan (310 C.M.R. 40.0000).

The provisions of this Section 7.7 shall survive Closing.

In the event that Buyer elects to terminate this Contract as provided in this
Article 7, or if this Contract otherwise terminates as provided for hereunder
for reasons other than a default by Seller then, if requested in writing to do
so by Seller, Buyer shall promptly deliver to Seller all written reports,
surveys, title commitments or other materials prepared by third parties for
Buyer relating to the Property ("Buyer Prepared Materials") and in connection
therewith, if requested in writing by Seller, Buyer shall assign, without
representation or recourse, all of Buyer's right, title and interest to such
reports, surveys, commitments and materials; provided however, that: (i) any
analysis prepared by Buyer which Buyer deems is proprietary and which Buyer
identifies to Seller in writing as proprietary, shall be kept confidential by
Seller, (ii) Buyer shall have no obligation to complete any such Buyer Prepared
Materials, (iii) Buyer shall have no obligation to obtain reliance agreements
for the benefit of Seller with respect to any Buyer Prepared Materials, and (iv)
Seller shall have no claim against Buyer based upon reliance by Seller upon any
Buyer Prepared Materials. Buyer hereby agrees that all materials delivered to it
by or on behalf of Seller shall be held in the strictest confidence and subject
to the provisions of Article 21.

Article 8.   Conditions to Closing:

8.1    Conditions to Buyer's Obligations. Without limiting any other conditions
to Buyer's obligations to close set forth in this Contract, the obligations of
Buyer under this Contract are subject to the satisfaction at the time of Closing
of each of the following conditions (any of which may be waived in whole or in
part by Buyer at or prior to Closing):

All of the representations by Seller set forth in this Contract or any Exhibit
attached hereto shall be true and correct in all material respects;

Seller shall have performed, observed, and complied in all material respects
with all covenants and agreements required by this Contract to be performed by
Seller at or prior to Closing;

Lender and Seller have executed the Lender Documents (subject, to Section
7.6.1);

The parties have, on or before the expiration of the Due Diligence Period,
approved any Development Contracts which were not executed as of the Execution
Date of this Agreement as well as any exhibits and other items which are
required to be inserted into the Development Agreement in order to complete the
Development Agreement;

The parties have, on or before the expiration of the Due Diligence Period,
agreed upon the form of the LLC Agreement;

Seller shall have delivered to Buyer Tenant Estoppels from the required tenants
in satisfaction of the Estoppel Threshold, together with Seller Estoppel
Certificates for any remaining leases for which Seller has not delivered a
Tenant Estoppel, which Tenant Estoppel Certificates and Seller Estoppel
Certificates shall conform with the requirements of Section 6.2(s) above and
otherwise shall be acceptable to Buyer in its sole and absolute discretion;

Seller shall have complied with the provisions of Section 14.1 hereof; and

Buyer shall have received the approval of this transaction by the Board of
Directors of Alexandria Real Estate Equities, Inc. ("ARE Board Approval"), which
condition shall be satisfied prior to expiration of the Due Diligence Period.

If any condition set forth herein is not fully satisfied on or before the
Closing Date, Seller may elect to attempt to satisfy or cure any such condition
by written notice given to Buyer (i) at least two (2) business days prior to the
Closing Date in the event that Seller has knowledge of Seller's failure to
satisfy such condition at least two (2) business days prior to the Closing Date;
or (ii) at such time that Seller has knowledge of Seller's failure to satisfy
such condition if Seller does not have knowledge of the same at least two (2)
business days prior to the Closing Date, and if Seller so elects, Seller shall
have a period not exceeding thirty (30) days after the Closing Date to satisfy
such condition, and the Closing Date shall be extended accordingly. In the event
of a failure of any of the foregoing conditions following any applicable cure
period as aforesaid, Buyer shall have the right to terminate this Agreement upon
written notice to Seller. If the conditions which are not satisfied are those
set forth in Section 8.1 (a), 8.1(b), 8.1(f) [only if such condition could have
been satisfied by Seller's delivery of a Seller Estoppel Certificate in
accordance with the requirements of Section 6.2(s)], or Section 8.1(g), such
failure shall be considered to be based upon the default of Seller hereunder,
and the provisions of Section 9.1 shall apply. If the conditions which are not
satisfied are any of the remaining conditions set forth above, the Deposit shall
be returned to Buyer and thereupon this Agreement shall be terminated and
neither party shall have recourse hereunder (other than the obligations of Buyer
under Section 7.2(b), Section7.7, Article 16, and Article 21, which shall remain
in effect).

8.2    Conditions to Seller's Obligations. Without limiting any other conditions
to Seller's obligations to close set forth in this Contract, the obligations of
Seller under this Contract are subject to the satisfaction at the time of
Closing of each of the following conditions (any of which may be waived in whole
or in part by Seller at or prior to Closing):

All of the representations by Buyer set forth in this Contract or any Exhibit
attached hereto shall be true and correct in all material respects;

Buyer shall have performed, observed, and complied in all material respects with
all covenants and agreements required by this Contract to be performed by Buyer
at or prior to Closing;

Lender and Buyer have executed the Lender Documents (subject, to Section 7.6.1);

The parties have, on or before the expiration of the Due Diligence Period,
approved any Development Contracts which were not executed as of the Execution
Date of this Agreement as well as any exhibits and other items which are
required to be inserted into the Development Agreement in order to complete the
Development Agreement;

The parties have, on or before the expiration of the Due Diligence Period,
agreed upon the form of the LLC Agreement.

If any conditions set forth herein are not fully satisfied on or before the
Closing Date, Buyer may elect to attempt to satisfy or cure any such condition
by written notice given to Seller (i) at least two (2) business days prior to
the Closing Date in the event that Buyer has knowledge of Buyer's failure to
satisfy such condition at least two (2) business days prior to the Closing Date;
or (ii) at such time that Buyer has knowledge of Buyer's failure to satisfy such
condition if Buyer does not have knowledge of the same at least two (2) business
days prior to the Closing Date, and if Buyer so elects, Buyer shall have a
period not exceeding five (5) business days after the Closing Date to satisfy
such condition, and the Closing Date shall be extended accordingly. In the event
of a failure of any of the foregoing conditions following any applicable cure
period as aforesaid, Seller shall have the right to terminate this Agreement
upon written notice to Seller. If the conditions which are not satisfied are
those set forth in Sections 8.2(a) or 8.2(b), such failure shall be considered
to be based upon the default of Buyer hereunder, and the provisions of Section
9.2 shall apply. If the conditions which are not satisfied are those set forth
in Sections 8.2(c)-(e), the Deposit shall be returned to Buyer and thereupon
this Agreement shall be terminated and neither party shall have recourse
hereunder (other than the obligations of Buyer under Section 7.2(b), Section7.7,
Article 16, and Article 21, which shall remain in effect).

Article 9.   Default:

9.1    Seller Default. If on or before the Closing Date Seller has failed to
perform all of its obligations hereunder (not otherwise waived by Buyer) or in
the event that Seller is in default of its representations, warranties or
covenants contained herein, or if a condition to Buyer's obligation to close has
not been satisfied, which condition was an obligation of Seller hereunder,
Seller shall use its reasonable efforts to cure any such default or failure and
in such event the Closing Date shall be extended by a written notice given to
Buyer (i) at least two (2) business days prior to the Closing Date in the event
that Seller has knowledge of such default or failure at least two (2) business
days prior to the Closing Date; or (ii) at such time that Seller has knowledge
of such default or failure if Seller does not have knowledge of the same at
least two (2) business days prior to the Closing Date, for a period of up to
thirty (30) days as specified in said notice. Thereafter, Seller shall use its
reasonable efforts to cure any such breach or default; provided, however,
nothing herein shall require Seller to expend in excess of One Hundred Thousand
Dollars ($100,000.00) in such efforts which shall include, without limitation,
any obligation of Seller pursuant to 7.5 hereof. The $100,000.00 limitation on
Seller's reasonable efforts shall not apply to Seller's obligation to remove all
voluntary monetary liens encumbering the Property or Seller's obligation to cure
or satisfy (i) any involuntary monetary liens to the extent that the same can be
cured or otherwise satisfied by the payment by Seller of maximum aggregate
amount of Seven Million Five Hundred Thousand Dollars ($7,500,000.00); or (ii)
mechanics liens without regarding the amount of the same. If in spite of
Seller's reasonable efforts, Seller fails to perform all of its obligations
hereunder and satisfy all conditions of closing to be satisfied by Seller on or
before the extended Closing Date, then Buyer shall have, as its sole and
exclusive remedies therefor, the right either to (a) accept the Property in its
then "as-is" condition (i.e. "as-is" as to title, zoning, and all other matters)
without reduction in Purchase Price, (b) to bring an action for specific
performance for conveyance of the Property on the terms set forth in this
Contract, or (c) terminate this Contract by written notice to Seller and receive
a return of the Deposit. In the event that Buyer's elects the remedy set forth
in subsection (c), this Contract shall terminate and the parties shall be
relieved of all further obligations and liabilities hereunder, except as
expressly set forth herein.

9.2    Buyer Default. In the event of a default by Buyer hereunder, it would be
extremely impracticable and difficult to estimate the damage and harm which
Seller would suffer, and because a reasonable estimate of the total net
detriment that Seller would suffer in the event of Buyer's failure to duly
complete the acquisition hereunder is the amount of the Deposit, Seller shall be
entitled to receive and retain the Deposit as and for Seller's sole and
exclusive remedy for damages arising from Buyer's failure to complete the
acquisition in accordance with the terms hereof, and Seller shall have no
further recourse or remedy at law or in equity for any breach by Buyer
hereunder.

Article 10.   Certain Property Matters:

10.1    IPOP and PTDM. Seller has the benefit of an Interim Planning Overlay
Permit from the Planning Board of the City of Cambridge dated July 6, 1999 (the
"IPOP"). In addition to the IPOP, Seller obtained a final decision on July 9,
1999 from the Parking and Transportation Demand Management Planning Officer of
the City of Cambridge approving a Parking and Transportation Demand Management
Plan (the "PTDM"). The IPOP and the PTDM impose requirements upon the Seller
with respect to ongoing operations at the Premises. Seller hereby advises Buyer
that provisions of the IPOP and the PTDM are general in nature, subject to
interpretation and with respect to which literal compliance may not be possible
or appropriate. Buyer hereby agrees that, effective as of Closing, it shall
assume full responsibility for all operating obligations under both the IPOP and
the PTDM.

10.2    One Kendall Square Parking License. Seller's Space Lease with Forrester
Research, Inc. obligates Seller to cause to be provided to Forrester Research,
Inc. parking spaces at the so-called One Kendall Square Garage, formerly owned
by an affiliate of Beacon Capital Partners, Inc., or a garage no further away
from the Premises than the One Kendall Square Garage. Pursuant to that
requirement, One Kendall LLC, the former owner of the garage, entered into a
license agreement with Forrester Research, Inc. In addition, One Kendall LLC and
Seller's predecessor-in-interest entered into a license agreement (the "Kendall
License"). True and complete copies of both licenses have been provided to
Buyer. Buyer hereby agrees to assume all obligations of Seller under the Kendall
License.

10.3    Sewer Encroachment. Seller hereby advises Buyer that a sewer easement in
favor of the City of Cambridge runs beneath three buildings at the Premises,
including Building 300. Seller's predecessor-in-interest received a letter from
the City of Cambridge Public Works Department authorizing the construction of
Building 300 above said sewer easement. The existence of said easement
encroaching upon said buildings shall not be a basis of objection by Buyer
during or after the end of the Due Diligence Period.

10.4    Real Estate Taxes. Technology Square consists of seven (7) condominium
units, each consisting of a separate building (Units 100, 200, 300, 400, 500,
600 and 700), and certain common areas, including the parking garage. The final
unit of the Technology Square Condominium was added pursuant to that certain
Second Amendment to Master Deed dated as of November 15, 2002, and recorded with
the Middlesex South Registry of Deeds as Instrument No. 1617 on September 23,
2003, and registered with the Middlesex South District of the Land Court as
Document No. 1293465. However, the tax collector for the City of Cambridge has
not yet begun to assess each unit of the Technology Square Condominium
separately, but rather assessments have continued to follow old lot lines. Such
method of taxation shall not be a basis of objection during or after the end of
the Due Diligence Period.

10.5    Steam Contract. Buyer hereby acknowledges and agrees that, as of the
Closing Date, Seller shall assign to Buyer, and Buyer shall assume, all of
Seller's rights and obligations under and to that certain Energy Services
Agreement, between Dalkia Energy Services, LLC ("Steam Vendor"), and Technology
Square Finance, LLC, dated as of November 3, 2005 (the "Steam Contract"), in
accordance with the provisions of Section 24.3 of the Steam Contract. Buyer
acknowledges that, pursuant to the provisions of the Steam Contract, the Steam
Vendor has agreed to release Seller from liability under the Steam Contract if
Steam Vendor is satisfied with the entity which succeeds to Seller's obligations
under the Steam Contract. Buyer hereby agrees to cooperate with Seller, in such
manner as Seller may reasonably request (e.g. by providing information about the
entity which will be succeeding to Seller's interest under the Steam Contract)
so as to enable Seller to obtain from Steam Vendor a release of Seller from its
obligations under the Steam Contract.

With respect to all of the foregoing matters, Buyer agrees that at Closing it
shall assume all liability with respect to such matters, and that the disclosure
of such matters by tenants in their respective estoppel certificates shall not
be a cause for objection by Buyer.

Article 11.   Damage or Destruction: Condemnation:

11.1    Minor Damage. In the event of partial damage or destruction of less than
five percent (5%) of the rentable square feet located at the Property, then
Buyer shall (unless such damage has been repaired by Seller in a good and
workmanlike manner prior to Closing) accept title to the Property in its
destroyed or damaged condition. Buyer shall pay the full Purchase Price without
reduction, and Seller shall pay over or assign to Buyer all rights to any
proceeds of insurance payable with respect to such destruction or damage (less
amounts reasonably expended by Seller in repairing the damage prior to the
Closing Date) and Buyer shall have a credit against the Purchase Price in the
amount of any deductible.

11.2    Major Damage. In the event of partial damage or destruction of five
percent (5%) or more of the rentable square feet located at the Property, then
at Buyer's election, Seller shall, unless Seller has previously repaired or
restored the Property to its former condition, either (a) pay over or assign to
Buyer, on delivery of the Lease Assignment all amounts recovered on account of
any insurance, together with amounts equal to any deductibles thereunder, less
any amounts reasonably expended by Seller and reasonably approved by Buyer for
partial restoration or collection of insurance proceeds, or (b) direct Escrow
Agent to return the Deposit to Buyer in which case all other obligations of the
parties hereto shall cease except those set forth in Section 7.2(b), Section
7.7, Article 16, and Article 21 and this Contract shall be void and without
recourse to the parties hereto.

11.3    Condemnation. If prior to the Closing Date, five percent (5%) or more of
the Property is taken by condemnation, eminent domain or by agreement in lieu
thereof, or any proceeding to acquire, take or condemn all or a material part of
the Property is threatened or commenced, Buyer may either terminate this
Contract (in which event Buyer shall be entitled to a return of the Deposit) or
purchase the Property in accordance with the terms hereof, without reduction in
the Purchase Price, together with an assignment of Seller's rights to any award
paid or payable by or on behalf of the condemning authority. If Seller has
received payments from the condemning authority and if Buyer elects to purchase
the Property, Seller shall credit the amount of said payments (less Seller's
costs of collection) against the Purchase Price at the Closing.

Seller shall promptly notify Buyer of any damage or destruction to the Property
or any notice received by it or information or awareness acquired by it
regarding the threatening of or commencement of condemnation or similar
proceedings. If following such damage or destruction the Closing should occur,
the proceeds of any so-called rent insurance shall be apportioned between the
parties as if the same were rent, as and when received by a party.

11.4    Insurance. Seller hereby agrees that it will continue to maintain such
casualty insurance as Seller presently maintains (to wit, replacement cost
insurance under a portfolio policy covering other properties owned by Seller and
its affiliates) on the Premises through the Closing.

Article 12.   Representations and Warranties:

12.1    Seller Representations and Warranties. Seller hereby makes the
representations and warranties to Buyer which are set forth below as of the date
of this Contract and as of the Closing Date, provided that Buyer acknowledges
and agrees that each of such representations and warranties is expressly
qualified by any information set forth in the Due Diligence Items:

Seller is a limited liability company duly and validly organized and existing
under the laws of the Commonwealth of Massachusetts. This Contract and all
documents that are to be executed by Seller and delivered to Buyer at the
Closing are duly authorized, executed and delivered by Seller, are, or at the
Closing will be, legal, valid and binding obligations of such party, enforceable
in accordance with their terms, and do not, and, at the time of Closing will
not, violate any provisions of any agreement or judicial order to which Seller
is a party or to which Seller or the Property is subject.

Seller has delivered to Buyer true and correct copies of all Space Leases
currently in effect with respect to the Premises, a true and correct complete
list of which is attached hereto as Exhibit D. Other than the Master Lease and
month-to-month parkers in the Garage, and except as disclosed in Article 10,
there are no leases or occupancy agreements affecting the Premises except for
the Space Leases. Except with respect to the matters disclosed in Article 10 and
on Exhibit D, (i) no such tenant has asserted in writing or, to Seller's
knowledge, has any defense to, offsets or claims against, rent payable by it or
the performance of its other obligations under its Lease; (ii) no such tenant is
in arrears in the payment of any sums or, to Seller's knowledge, in the
performance of any material obligation required of it under its Lease beyond any
applicable grace period, and no such tenant has prepaid any rent or other
charges more than thirty (30) days in advance; (iii) no such tenant has
requested in writing a modification of its Space Lease, or a release of its
obligations under its Space Lease in any material respect or has given written
notice terminating its Space Lease, or has been released of its obligations
thereunder in any material respect prior to the normal expiration of the term
thereof; (iv) all security deposits paid by tenants, are as set forth in Exhibit
D; and there are no unpaid tenant improvement allowances, brokerage commissions,
free rent, or similar concessions outstanding thereunder (including any such
amounts attributable to any extension terms), except as set forth in Exhibit T.
To Seller's knowledge, no default or breach exists under any Space Lease on the
part of Seller. Notwithstanding anything herein to the contrary, Buyer
recognizes that the representations and warranties contained in this Section
12.1(b) may be modified as set forth in Article 13 hereof.

Exhibit H attached hereto is a complete list of all management, services,
operating, listing, brokerage, supply and maintenance agreements, equipment
leases, and all other contracts or agreements affecting the Property as of the
date of this Contract other than the Space Leases and the Master Lease
(collectively, the "Operating Contracts"). Each of the Operating Contracts is in
full force and effect, and, except as specified in Exhibit H, has not been
amended, modified, or supplemented. To Seller's knowledge, there is no existing
default, beyond applicable grace periods, under any of the Operating Contracts,
where such default would have a material adverse impact on the value of the
Property. Seller shall not modify or terminate the Operating Contracts without
the prior written consent of Buyer, which consent shall not be unreasonably
withheld, conditioned or delayed, and Seller shall not enter into any new
service contract for the Property or any portion thereof without the prior
written consent of Buyer, which consent shall not be unreasonably withheld,
conditioned or delayed. By not later than the expiration of the Due Diligence
Period, the Buyer may at its option notify the Seller that Buyer wishes to
assume any or all of the Operating Contracts (to the extent the same are
assumable); provided, however, that Buyer shall assume the Steam Contract and
the Steam Guaranty (as both such terms are defined in Exhibit H). At the
Closing, Seller shall send notices of termination of all Operating Contracts
which Buyer has not elected to assume by such date, provided said Operating
Contracts are terminable without penalty or liability in which event Buyer
hereby agrees to assume said Operating Contracts at the Closing for the balance
of the termination period. The contract with Seller's property manager shall be
terminated effective as of the Closing Date.

To Seller's knowledge and except as set forth on Exhibit M, Seller has not
received notice in writing from a governmental agency having jurisdiction that
the Premises or any part thereof is (as of the date hereof) in violation of any
law, ordinance, rule or regulation applicable to the Premises, which violation
materially and adversely affect the Premises or the operation thereof.

To Seller's knowledge, there is not now pending nor has there been threatened,
any action, suit or proceeding against or affecting Seller or the Premises
before or by any federal or state court, commission, regulatory body,
administrative agency or other governmental body, domestic or foreign, which
would, if determined adversely to Seller, adversely affect the use or the value
of the Premises.

To Seller's knowledge, attached hereto as Exhibit K is a list of all final
environmental reports relating to the Property which are in Seller's possession
(the "Environmental Reports"). Complete copies of the Environmental Reports have
been furnished to Buyer.

To Seller's knowledge, Seller has provided to Buyer access to all material
documents affecting the Property which are in Seller's possession as of the
Execution Date of this Agreement.

The rent roll attached hereto as Exhibit T (which lists, among other things, all
outstanding amounts due to tenants on account of tenant improvement allowances,
brokerage commissions, free rent, or similar concessions outstanding thereunder
(including any such amounts attributable to any extension terms relating to the
Premises) is accurate in all material respects as of the Execution Date hereof.

12.2    Buyer Representations and Warranties. Buyer hereby represents and
warrants to Seller as of the date hereof and as of the Closing Date as follows:

Buyer is a limited liability company, duly and validly organized and existing
under the laws of Delaware and is qualified to do business in the Commonwealth
of Massachusetts. This Contract and all documents executed by Buyer that are to
be delivered to Seller at the Closing are, or at the time of Closing will be,
subject to ARE Board Approval, duly authorized, executed and delivered by Buyer.
This Contract and such documents are, or at the Closing will be, subject to ARE
Board Approval, legal, valid, and binding obligations of Buyer, and do not, and,
at the time of Closing will not, violate any provisions of any agreement or
judicial order to which Buyer is a party or to which it is subject.

There are no proceedings pending or, to Buyer's knowledge, threatened against it
in any court or before any governmental authority or any tribunal which, if
adversely determined, would have a material adverse effect on its ability to
purchase the Property or to carry out its obligations under this Contract.

Buyer has adequate financial resources to fully perform all of its obligations
under this Contract, including payment to Seller of the Purchase Price.

Buyer covenants, represents and warrants that it is not now in violation of and
will at all times comply with all applicable U.S. laws relating to anti-money
laundering, anti-terrorism, trade embargoes and economic sanctions now or
hereafter in effect, including, without limitation, Executive Order 13224
(Executive Order Blocking Property Transactions with Persons who Commit,
Threaten to Commit, or Support Terrorism), 66 Fed. Reg. 49079 (Sept. 23, 2001)
as may be amended or supplemented from time to time ("Executive Order 13224"),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56,
115 Stat. 272 or any enabling legislation or executive order relating thereto or
regulations promulgated thereunder (collectively, the "Anti-Terrorism/Anti-Money
Laundering Laws"). Without limiting the foregoing, Buyer hereby represents that
he, she or it is not, and will not be owned or controlled, in whole or in part,
by a Prohibited Person (defined below). For purposes hereof, "Prohibited Person"
means any Person now or hereafter listed by the United States Treasury
Department's Office of Foreign Assets Control ("OFAC") on the so-called
"Specially Designated Nationals and Blocked Persons" list (which list mat be
published from time to time in various mediums including, but not limited to, in
PDF format on the OFAC website at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf) or any other
applicable list required by Anti-Terrorism/Anti-Money Launderings Laws (each, a
"List") and not subsequently removed from any such List. Buyer agrees that upon
demand, he, she or it will (A) disclose to the Seller in writing such
information with respect to its ownership as the Seller reasonably deems
necessary to comply with Anti-Terrorism/Anti-Money Laundering Laws and (B)
promptly furnish such further information, and execute and deliver such
documents, as reasonably may be required by the Seller to comply with, or to
confirm compliance with, any applicable laws or regulations or other obligations
of Seller.

If Buyer is suspected of being a Prohibited Person (e.g., by inclusion of a name
similar to Buyer on any List) or if Buyer becomes listed on any List or if Buyer
otherwise breaches the provisions of Section 12.2(d) above (each, a "Triggering
Event"), Buyer shall immediately notify the Seller if Buyer has knowledge of
such Triggering Event, but in no event later than two (2) business days after
the occurrence of the Triggering Event, and Buyer shall have ten (10) business
days from the occurrence of the Triggering Event to remove or cause to be
removed such party from any interest in Buyer. In the event of a Triggering
Event, Seller may terminate this Agreement upon written notice to Buyer and
neither party shall have any further obligation under this Agreement (except for
the indemnity obligations and any other obligations that expressly survive the
termination of this Agreement).

12.3    Knowledge. Neither party shall have any liability in connection with
this Contract (including under Article 9) by reason of any inaccuracy of a
representation or warranty, if, and to the extent that such inaccuracy is in
fact known by the other party at the time of the Closing (in the case of either
party, this means "Seller's Knowledge" or "Buyer's Knowledge"), and such other
party elects, nevertheless, to consummate the transaction contemplated hereby.

12.4    Seller's Knowledge. For the purposes of this Contract, the term
"Seller's knowledge" or words of similar import, shall refer only to the actual
knowledge of Steven C. Marsh and/or John P. McQuaid, and shall not be construed
to refer to the knowledge of any other partner, beneficial owner, officer,
employee or agent of Seller, nor shall such term impose any duty to investigate
the matters to which such knowledge, or absence thereof, pertain. There shall be
no personal liability on the part of Steven C. Marsh and/or John P. McQuaid
arising out of any representations or warranties made herein or otherwise.

12.5    Buyer's Knowledge. For the purposes of this Contract, the term "Buyer's
knowledge" or words of similar import, shall refer only to the actual knowledge
of Tom Andrews, and shall not be construed to refer to the knowledge of any
other partner, beneficial owner, officer, employee or agent of Buyer, nor shall
such term impose any duty to investigate the matters to which such knowledge, or
absence thereof, pertain. There shall be no personal liability on the part of
Tom Andrews arising out of any representations or warranties made herein or
otherwise.

If, after the date hereof and prior to the Closing, either party obtains
knowledge (as defined above) that any of the representations or warranties made
herein by the other are untrue, inaccurate or incorrect in any material respect,
such party shall give the other party written notice thereof within five (5)
business days of obtaining such knowledge and the party so notified shall have
the opportunity to cure such matter, if capable of cure, prior to the Closing.
To the extent a Tenant Estoppel Certificate is provided by Buyer which confirms
information with respect to any item as to which Seller has made a
representation or warranty, then Seller's representation and warranty with
respect to such information will thereafter be null and void and of no further
force and effect and Buyer shall rely on the information in the Tenant Estoppel
Certificate.

Article 13.   Survival of Representations and Warranties

13.1    Survival Period. All representations, warranties, indemnifications and
covenants by Seller in Section 12.1 hereof as well as the representations set
forth in any Seller Development Contractor Estoppel Letter and any Seller
Estoppel Certificates (as such representations, warranties, indemnifications and
covenants may be modified pursuant to the next succeeding paragraph of this
Article 13) are intended to be and shall remain true and correct as of the time
of Closing, shall survive the execution and delivery of this Contract and the
Closing and the transfer of title for a period of twelve (12) months, and with
respect to any written claim made and delivered by Buyer to Seller within such
period, time being of the essence, until final unappealable adjudication or
settlement thereof. Any claim must be in writing and be delivered to Seller on
or before that date which is twelve (12) months after the Closing Date, time
being of the essence, in accordance with the provisions of and at the address
set forth in Article 18 hereof. No such notice of claim shall be effective
unless such notice identifies such claim with specificity and refers to this
Article 13. Notwithstanding anything to the contrary herein contained, if Seller
provides any Seller Development Contractor Estoppel Letter or any Seller
Estoppel Certificate, and if, after Closing, Seller delivers to Buyer the
corresponding Development Contractor Estoppel Letter or Tenant Estoppel (the
substance of which shall be consistent with the respective Seller Estoppel), as
the case may be, then Seller shall have no further liability or obligation under
such Estoppel Letter or Estoppel Certificate, as the case may be.

13.2    Modification. To the extent that Buyer knows, or is deemed to know,
prior to the expiration of the Due Diligence Period, that any of Seller's
representations or warranties in Article 13 or elsewhere are inaccurate, untrue
or incorrect in any way, such representations and warranties shall be deemed
modified to reflect Buyer's knowledge or deemed knowledge, as the case may be.
For purposes of this Contract, Buyer shall be "deemed to know" that a
representation or warranty was untrue, inaccurate or incorrect to the extent
that a representation or warranty of Seller was qualified by information
contained in the Due Diligence Items pursuant to Section 12.1, this Contract,
any exhibits attached hereto, any estoppel certificate delivered in connection
herewith or any studies, tests, reports, or analyses prepared by or for Buyer or
any of its employees, agents, representatives or attorneys (all of the foregoing
being herein collectively called the "Buyer's Representatives"), or otherwise
obtained by Buyer or Buyer's Representatives and actually known by Thomas
Andrews to contain information which is inconsistent with such representation or
warranty.

13.3    Liability. Notwithstanding anything in this Contract to the contrary,
Seller shall only be liable to Buyer or, subject to the provisions of 23.2
hereof, its assigns, for a breach of a representation or warranty made in
Section 12.1 hereof (as modified or qualified pursuant hereto), and then only to
the extent of the actual damages incurred by Buyer or, subject to the provisions
of Section 23.2 hereof, its assigns, in excess of Seventy-Five Thousand Dollars
($75,000.00) per occurrence. In addition, the maximum aggregate liability of
Seller and the maximum aggregate amount which may be awarded to and collected by
Buyer or Buyer's assigns for all breaches of the representations and warranties
of Seller contained in Section 12.1 shall in no event exceed the lesser of (a)
the actual direct damages proximately caused by any such breaches by Seller, or
(b) Seven Million Five Hundred Thousand Dollars ($7,500,000.00). Other than
Seller's representations and warranties contained in Section 12.1 hereof and in
any Seller Estoppel Certificates and Seller Development Contract Estoppel
Letters, and other than Seller's obligations to make post-Closing adjustments
under Article 15 hereof, Buyer's acceptance and recording of the Lease
Assignment shall be deemed full compliance by Seller of all of its obligations
hereunder.

13.4    Release as of Closing Date. Buyer, for itself and its successors and
assigns hereby releases and forever discharges Seller, and their partners,
beneficial owners, officers, directors, employees, and agents from any and all
claims, acts, debts, demands, actions, causes of action, suits, sums of money,
guaranties, bonds, covenants, contracts, accounts, agreements, promises,
representations, restitutions, omissions, variances, damages, obligations,
costs, response actions, fees and liabilities of every name and nature
whatsoever, both at law and in equity, which Buyer and its successors and
assigns may now or hereafter have with respect to matters existing as of the
Closing Date against Seller, or their partners, beneficial owners, officers,
directors, employees, or agents arising in connection with this Contract, the
Property, or the transaction contemplated hereby, excepting solely the
obligations of Seller which are stated to survive the Closing, including without
limitation: (i) Seller's liability for any injuries to persons or death which
occur prior to Closing, (ii) Seller's liability under any Seller Estoppel
Certificates or Seller Development Contract Estoppel Letters delivered by Seller
to Buyer, and (iii) as set forth in this Article 13.

Article 14.   Maintenance; New Leases:

14.1    Operation of Premises. Between the date hereof and the Closing, Seller
shall operate the Premises or cause the Premises to be operated in the ordinary
course of business and consistent with past procedures heretofore followed by it
in connection with such operation, provided, however, that Seller shall not be
obligated to make any capital improvements, capital repair or capital
replacements prior to Closing except for the construction and development
described in Article 2. Between the date hereof and the Closing, Seller shall
not permit the removal of any material item of the Personal Property from the
Premises unless the same is obsolete and is replaced by tangible personal
property of equal or greater utility and value.

14.2    Leases. Prior to the Closing or earlier termination of this Agreement,
Seller shall not (i) enter into any lease, (ii) amend, modify, or cancel any
Lease (or guaranty thereof) or (iii) grant any consents under, or waive any
provisions of, any Lease, in each case without the prior written consent of
Buyer, which consent Buyer may withhold, condition or delay in its sole
discretion. Any consent requested by Seller pursuant to the preceding sentence
shall be deemed to have been given if Buyer shall fail to respond to such
request within three (3) business days after its receipt of such request.
Notwithstanding the foregoing, Buyer understands that Seller is currently in the
process of negotiating leases with the prospective tenants identified on Exhibit
S attached hereto and incorporated herein by reference, and Buyer agrees that
Seller may enter into said leases on the terms set forth therein at any time
prior to Closing. Prior to the expiration of the Due Diligence Period, Seller
shall keep Buyer apprised of any lease negotiations, or requests for waivers or
consents under any leases, provided Seller may take any of the foregoing actions
without Buyer's consent.

14.3    Contracts. Seller shall not, without the prior written consent of Buyer,
which consent may be withheld, conditioned or delayed in Buyer's sole
discretion, enter into any contract which could bind Buyer or the Property after
the Closing other than contracts related to construction as provided in Article
2.

Article 15.   Apportionment of Taxes and Other Charges:

15.1    Real Estate Taxes. Applicable real estate and personal property taxes
for the then current tax period shall be apportioned as of the Closing and the
net amounts shall be added to or deducted from, as the case may be, the Purchase
Price. The term "real estate taxes" shall include any installments of betterment
or similar assessments. If the amount of such taxes is not known at the Closing,
such taxes shall be apportioned on the basis of the taxes assessed for the
preceding tax period, with a reapportionment as soon as the new tax rate and
valuation can be ascertained and if the taxes which are to be apportioned shall
thereafter be reduced by abatement, the amount of such abatement, less the
reasonable cost of obtaining the same, shall be apportioned between the parties.
Neither party shall be obligated to commence or prosecute abatement proceedings.

15.1    Rent; Security Deposits. Rent for the month in which the Closing shall
occur which has been paid by Seller to Master Lessor shall be prorated as of the
Closing and the net amount thereof shall be added to the Purchase Price. Rent
for the month in which the Closing shall occur which has been paid by tenants to
Seller shall be prorated as of the Closing and the net amount thereof shall be
subtracted from the Purchase Price. With regard to rents relating to any period
prior to the Closing which have not been collected as of the Closing, (i) after
the Closing, Buyer shall use reasonable efforts (short of commencing litigation
or terminating any lease) to collect such rents as are delinquent at the time of
Closing and Seller shall not have any rights to take any action to collect such
rents, (ii) any such rents shall be adjusted between Seller and Buyer as and
when collected, and (iii) any rents collected after the Closing by Buyer shall
be applied first, to rents then due from and after the Closing until paid in
full, and then such rents shall be paid to Seller to the extent of any amounts
which were unpaid as of the Closing. Rents in respect of the reimbursement of
taxes or operating expenses, percentage rent or the like which relate to a
period which falls partly prior to the Closing and partly subsequent thereto
shall be adjusted on a pro-rata per diem basis as and when collected by either
party; provided that Buyer shall submit to Seller for approval the year-end
calculations prior to submitting the same to tenants. Buyer shall receive a
credit for all cash security deposits then held by Seller and in such event
Buyer shall assume all of Seller's obligations to repay such security deposits
to tenants. With respect to any security deposits which are letters of credit,
Seller shall, if the same are assignable, deliver to Buyer at Closing such
original letters of credit and shall execute and deliver such other instruments
as the issuer(s) thereof shall reasonably require to assign such letters of
credit to Buyer. Seller shall cooperate with Buyer to change the name of the
beneficiary under such letters of credit at Buyer's cost. The provisions of this
Section 15.2 shall survive Closing for twelve (12) months

15.3    Utilities. All electricity, water, gas, sewage and other utility
expenses applicable to the Property shall be prorated between Seller and Buyer
as of the Closing based on final readings therefor as of the Closing. All
maintenance, management, and other operating expenses applicable to the Property
and payments under any Contracts to be assumed by Buyer shall be prorated
between Seller and Buyer as of the Closing based on estimates of the amounts
that will be due and payable on the next payment date, unless final invoices
therefor as of the Closing shall have been obtained, in which case such final
invoices shall be utilized as the basis for adjustment. As soon as the amount of
such expenses for the period shall be known, Seller and Buyer shall recalculate
the foregoing adjustments with the result that Seller shall pay for those
expenses attributable to the period of time prior to the Closing Date and Buyer
shall pay for those expenses attributable to the period of time commencing with
the Closing Date. Any and all deposits held by utility companies or with other
providers of services to the Property shall remain the property of Seller and be
returned to Seller by such companies and providers except to the extent that
Buyer elects to credit to Seller the amount of any such deposits, in which event
such deposits shall be assigned to Buyer.

15.4    Loan to Dyax. Reference is hereby made to that certain Lease dated June
13, 2001 by and between Seller and Dyax Corp. ("Dyax"), as amended by a First
Amendment to Lease dated March 1, 2002, and as further amended by a Second
Amendment dated December 1, 2002 (as so amended, the "Dyax Lease") Pursuant to
Section 6.4 of the Lease and the Second Amendment, Seller granted a loan to Dyax
in the amount of $2,351,895, which is to be repaid in accordance with the terms
of the Second Amendment. Any amounts due from Dyax to Seller in connection with
such loan shall be apportioned in the same manner which rent is apportioned, as
set forth in Section 15.2.

15.5    Closing Statement. Seller shall prepare a detailed statement setting
forth all closing adjustments and shall deliver the same to Buyer (together with
all supporting data) not less than three (3) business days prior to Closing.
During the one (1) year period following the Closing, Buyer and Seller agree to
re-prorate the closing adjustments in order to correct any error in performing
the prorations or to reflect information that becomes available during such
one (1) year period indicating that the prorations performed at Closing were not
accurate. The provisions of this Article 15 shall survive the Closing.

Article 16.   Broker.

Each party represents hereby to the other that it dealt with no broker in the
consummation of this Contract except for Cushman & Wakefield ("Broker") and each
party shall indemnify and save the other harmless from and against any claim
arising from the breach of such representation by the indemnifying party. Any
commission due Broker shall be paid by Seller, and Seller shall obtain and
provide a receipt therefor at Closing. The provisions of this Article 16 shall
survive the Closing or, if applicable, the termination of this Contract.

Article 17.   Recording

It is agreed that this Contract shall not be filed for recording with the
Middlesex South Registry of Deeds or with any other governmental body. If for
any reason Buyer files or records a copy of this Contract, Seller may elect to
terminate this Contract by written notice to Buyer, and in such event, Seller
shall be entitled to the Deposit and upon receipt of such Deposit neither party
shall thereafter have any further recourse one to the other hereunder, provided,
however, that Buyer shall be required to fulfill its obligations under Section
7.2(a),Section 7.2(b), Section 7.3, Section7.7, Article 16, and Article 21
hereof.

Article 18.   Notices

Any notice or communication which may be or is required to be given pursuant to
the terms of this Contract shall be in writing and shall be sent to the
respective party at the address set forth in the first paragraph of this
Contract, postage prepaid, by personal delivery, by Certified Mail, Return
Receipt Requested or by a nationally recognized overnight courier service that
provides tracing and proof or receipt of items mailed, or by facsimile
transmission, or to such other address as either party may designate by notice
similarly sent. Notices shall be effective upon deposit with the U.S. Mail or
with the overnight courier service, or upon transmission if by facsimile, as
applicable. A copy of any notice to Seller shall also be simultaneously sent to
Goulston & Storrs, 400 Atlantic Avenue, Boston, MA 02110-3333, Attention: Daniel
D. Sullivan, Esq. [Facsimile #617-574-7515; Telephone #617- 574-3515]. Any
notice sent to Buyer shall also be sent simultaneously sent to Wilmer Hale, 60
State Street, Boston, Ma 02109, Attention: Katharine E. Bachman, Esq. [Facsimile
#617-526-5000; Telephone #617-526-6216]. Notices to Escrow Agent should be sent
to Chicago Title Insurance Company, 700 Flower Street, Suite 800, Los Angeles,
CA 90017, Attention: Ms. Amy Hiraheta, Assistant Vice President [Facsimile
#213-488-4380; Telephone #213-488-4373].

Article 19.   Closing Costs

Except as herein specifically provided, Seller and Buyer shall allocate all
closing costs between them in accordance with standard practice in Boston,
Massachusetts. Seller shall pay for (i) one-half of any amounts due to Escrow
Agent, (ii) all documentary transfer taxes related to the sale of the Premises
to Buyer, (iii) the updated survey; and (iv) all recording fees relating to the
discharge of any lien liens which are required to be discharged by Buyer
pursuant to the provisions of this Agreement. Buyer shall pay for: (i) one-half
of any amounts due to Escrow Agent, and (ii) its due diligence costs, title
insurance, and (iii) the cost of any transfer or assumption fee for the Existing
Mortgage. Except for the Exhibits attached hereto, each of Seller and Buyer
shall be responsible for preparing such documents as it is obligated to deliver
pursuant to Article 6 hereof and for its own legal expenses.

Article 20.   Duties and Responsibilities of Escrow Agent

Except as otherwise specifically directed in this Contract, Escrow Agent shall
deliver the Deposit (for purposes of this Article 20, the "Escrow") to Seller or
Buyer promptly after receiving a joint notice from Seller and Buyer directing
the disbursement of the same, such disbursement to be made in accordance with
such direction. If Escrow Agent receives notice from Buyer or Seller that the
party giving such notice is entitled to the Escrow, which notice shall describe
with reasonable specificity the reasons for such entitlement, then Escrow Agent
shall (i) promptly give notice to the other party of Escrow Agent's receipt of
such notice and enclosing a copy of such notice and (ii) subject to the
provisions of the following paragraph which shall apply if a conflict arises, on
the fifth (5th) day after the giving of the notice referred to in clause (i)
above, deliver the Escrow to the party claiming the right to receive it.

In the event that Escrow Agent shall be uncertain as to its duties or actions
hereunder or shall receive instructions or a notice from Buyer or Seller which
are in conflict with instructions or a notice from the other party or which, in
the reasonable opinion of Escrow Agent, are in conflict with any of the
provisions of this Contract, it shall be entitled to take any one or more of the
following courses of action:

Hold the Escrow as provided in this Contract and decline to take any further
action until Escrow Agent receives a joint written direction from Buyer and
Seller or any order of a court of competent jurisdiction directing the
disbursement of the Escrow, in which case Escrow Agent shall then disburse the
Escrow in accordance with such direction;

In the event of litigation between Buyer and Seller, deliver the Escrow to the
clerk of any court in which such litigation is pending; or

Deliver the Escrow to a court of competent jurisdiction and therein commence an
action for interpleader, the cost thereof to Escrow Agent to be borne by
whichever of Buyer or Seller does not prevail in the litigation.

Escrow Agent shall not be liable for any action taken or omitted in good faith
and believed by it to be authorized or within the rights or powers conferred
upon it by this Contract and it may rely, and shall be protected in acting or
refraining from acting in reliance upon an opinion of counsel and upon any
directions, instructions, notice, certificate, instrument, request, paper or
other documents believed by it to be genuine and to have been made, sent, signed
or presented by the proper party or parties. In no event shall Escrow Agent's
liability hereunder exceed the aggregate amount of the Escrow. Escrow Agent
shall be under no obligation to take any legal action in connection with the
Escrow or this Contract or to appear in, prosecute or defend any action or legal
proceedings which would or might, in its sole opinion, involve it in cost,
expense, loss or liability unless, in advance, and as often as reasonably
required by it, Escrow Agent shall be furnished with such security and indemnity
as it finds reasonably satisfactory against all such cost, expense, loss or
liability. Notwithstanding any other provision of this Contract, Buyer and
Seller jointly indemnify and agree to hold harmless Escrow Agent against any
loss, liability or expense incurred without bad faith on its part and arising
out of or in connection with its services under the terms of this Contract,
including the cost and expense of defending itself against any claim of
liability.

Escrow Agent shall not be bound by any modification of this Contract unless the
same is in writing and signed by Buyer, Seller and Escrow Agent. From time to
time on or after the date hereof, Buyer and Seller shall deliver or cause to be
delivered to Escrow Agent such further documents and instruments that fall due,
or cause to be done such further acts as Escrow Agent may reasonably request (it
being understood that the Escrow Agent shall have no obligation to make any such
request) to carry out more effectively the provisions and purposes of this
Contract, to evidence compliance with this Contract or to assure itself that it
is protected in acting hereunder.

Escrow Agent shall serve hereunder without fee for its services as escrow agent,
but shall be entitled to reimbursement for expenses incurred hereunder, which
expenses shall be paid and borne equally by Buyer and Seller, unless such
expenses are associated with litigation between Buyer and Seller, in which event
they shall be borne by the party that does not prevail in the litigation. Escrow
Agent agrees that it will not seek reimbursement for the services of its
employees or partners, but only for its actual and reasonably incurred
out-of-pocket expenses. Escrow Agent executes this Contract solely for the
purpose of consent to, and agreeing to be bound by the provisions of this
Article 20, and to the extent applicable to Escrow Agent, Article 4 and Article
21.

Article 21.   Disclosure

. Prior to the Closing, Buyer and its respective officers, directors, employees,
consultants, attorneys, advisors, underwriter, potential financial sources and
agents will hold in confidence, unless compelled to disclose by judicial or
administrative process or as otherwise required by law (provided that prior
notice of the same is given to Seller) or in connection with any litigation
between the Parties, all documents and information relating to the transaction
contemplated by this Contract, including, without limitation, any information
relating to the Property provided to Buyer by Seller in connection herewith;
provided, however, that Buyer may, prior to the Closing, disclose such
information to its officers, directors, employees, consultants, attorneys,
advisors and agents so long as such persons are informed by Buyer of the
confidential nature of such information and are directed by Buyer to treat such
information confidentially. If this Contract is terminated prior to the Closing
Date, all such confidences not already disclosed shall continue to be
maintained. In the event this Contract is terminated before the Closing, Buyer
and its respective officers, directors, employees, consultants, advisors,
attorneys, and agents shall deliver to the Seller, upon written request, all
documents and other materials, and all copies thereof, obtained from Seller or
its agents in connection with this Contract. By execution of this Contract,
Seller, Buyer and Escrow Agent hereby agrees to maintain the existence of this
Contract and the nature and details of the transaction contemplated hereby in
confidence, unless such party is required by law to disclose some or all of such
information.

Article 22.   Confidentiality.

The parties agree that no party shall, with respect to this Contract and the
transactions contemplated hereby, contact or conduct negotiations with public
officials, make any public pronouncements, issue press releases or otherwise
furnish information regarding this Contract or the transactions contemplated to
any third party without the consent of the other party, which consent shall not
be unreasonably withheld.

Notwithstanding the foregoing, prior to the expiration of the Due Diligence
Period, Seller and Buyer shall jointly meet with public officials of the City of
Cambridge, including without limitation the City Manager and those City
Counselors either party may designate. In addition, the parties shall prepare a
joint press release to be released at such time after the meetings with public
officials as the parties may reasonably agree, it being recognized that if
either party believes that the fact of the transaction is likely to become
generally known to the public it is in the parties' best interest that the joint
press release be made preemptively. In no event, however, either in meetings or
in press releases, shall the Purchase Price or other economic terms of this
Contract be disclosed.

Article 23.   Miscellaneous.

23.1    Captions The captions in this Contract are inserted only for the purpose
of convenient reference and in no way define, limit or prescribe the scope or
intent of this Contract or any part hereof.

23.2    Successors and Assigns. Except as set forth in this Section 23.2,
neither Party may assign or transfer all or any portion of its rights or
obligations under this Contract to any individual, entity or other person
without the consent thereto of the other Party which may be withheld in such
other party's sole discretion and any such unauthorized attempted assignment
shall be null and void. So long as such assignee makes the Buyer representations
set forth in this Agreement to Seller as of the date of such Assignment and as
of the date of Closing, Buyer may assign this Contract and the rights or
benefits hereof including, without limitation, the benefit of the
representations and warranties contained in Section 12.1 hereof, to any party
(or parties) of which Buyer owns or controls not less than fifty-one percent
(51%) of the legal and beneficial interests. In the event of any assignment by
Buyer permitted under this Section 23.2, the assignee must agree in writing to
be bound by all of the terms and conditions of this contract and the obligations
and liabilities of Buyer hereunder. No such assignment shall release Buyer of
its obligations hereunder. Subject to the foregoing, this Contract shall be
binding upon the parties hereto and their respective successors and assigns.

23.3    Entire Agreement.

The parties understand and agree that their entire agreement is contained herein
and that no warranties, guarantees, statements, or representations shall be
valid or binding on a party unless set forth in this Contract or unless set
forth in the documents to be delivered pursuant to the provisions of this
Contract. It is further understood and agreed that all prior understandings and
agreements heretofore had between the parties are merged in this Contract which
alone fully and completely expresses their agreement and that the same is
entered into after full investigation, neither party relying on any statement or
representation not embodied in this Contract. This Contract may be changed,
modified, altered or terminated only by a written agreement signed by the
parties hereto.

23.4    Governing Law. The laws of The Commonwealth of Massachusetts shall
govern the validity, construction, enforcement and interpretation of this
Contract.

23.5    Multiple Counterparts. This Contract may be executed in any number of
identical counterparts. If so executed, each of such counterparts shall
constitute this Contract. In proving this Contract, it shall not be necessary to
produce or account for more than one such counterpart.

23.6    Further Assurances. After the Closing, Seller and Buyer shall cooperate
with one another at reasonable times and on reasonable conditions and shall
execute and deliver such instruments and documents as may be necessary in order
fully to carry out the intent and purposes of the transactions contemplated
hereby. Except for such instruments and documents as the parties were originally
obligated to deliver by the terms of this Contract, such cooperation shall be
without additional cost or liability.

23.7    Business Day; Time of Day. In the event any date hereunder (including
the Closing Date) falls on a Saturday, Sunday or Legal Holiday, the date
applicable shall be the next business day. Whenever in this Agreement a time of
day is referred to (e.g. 5:00 p.m.), such time of day shall be deemed to refer
to the then current time in the Pacific time zone.

23.8    Time of the Essence. Time is of the essence of this Agreement.

23.9    Prevailing Party. If any party to this Contract shall institute an
action to enforce the terms hereof, the prevailing party shall be entitled to
reasonable attorneys' fees  and costs from the party determined to have breached
the terms of this Contract.   An award of reasonable attorneys' fees and costs
shall be determined by  the court.  The "prevailing party" shall be the party
 that obtains final judgment in its favor.  If the institution of an action to
enforce the terms of this Contract is  resolved by settlement, the parties will
determine what portion, if any, of the injured party's legal fees and costs will
be paid by the breaching party.

23.10    Submission not an Offer or Option. The submission of this Agreement or
a summary of some or all of its provisions for examination or negotiation by
Buyer or Seller does not constitute an offer by Seller or Buyer to enter into an
agreement to sell or purchase the Property, and neither party shall be bound to
the other with respect to any such purchase and sale until a definitive
agreement satisfactory to the Buyer and Seller in their sole discretion is
executed and delivered by both Seller and Buyer.

23.11    Post Closing Access to Records. Upon receipt by Seller of Buyer's
reasonable written request at anytime and from time to time within a period of 1
year after the Closing, Seller shall make available (or cause its Manager or
asset manager, as applicable, to make available) to Buyer and its accountants
and designees, for inspection and copying during normal business hours and at
Buyer's sole cost and expense, (i) all accounting records relating to the
Property for the calendar year period ended December 31, 2005, and for the
period from January 1, 2006 through the Closing Date, including, without
limitation, all general ledgers, cash receipts, canceled checks and other
accounting documents or information reasonably requested by Buyer and related to
the Property, and (ii) all other records related to the Property, in either case
whether in the possession or control of Seller or Seller's Manager, asset
manager or other agent.

[Remainder of Page Intentionally Blank]

IN WITNESS WHEREOF, the parties hereto have executed this Contract as an
instrument under seal as of the day and date first written above.

In the presence of

SELLER:

 

TECHNOLOGY SQUARE FINANCE LLC, a
Massachusetts limited liability company

By: Massachusetts Institute of Technology,
a Massachusetts charitable corporation,
its Manager

/s/ Michael K. Owu

By: /s/ Steven C. Marsh
Name: Steven C. Marsh
Title: Managing Director/Real Estate
Hereunto duly authorized

BUYER:

ARE-MA REGION NO. 31, LLC,
a Delaware limited liability company
By: Alexandria Real Estate Equities, L.P.,
A Delaware limited partnership, member
By: ARE-QRS Corp., a Maryland corporation,
general partner

/s/ Elizabeth M. Aguilera

By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer

ESCROW AGENT:

CHIGAGO TITLE INSURANCE COMPANY

/s/ Veronica Sanchez

By: /s/ Gus Aguilar
Name: Gus Aguilar
Title: AVP/Senior Escrow Officer




--------------------------------------------------------------------------------


